Title: To George Washington from William Heath, 27 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 27. 1782.
                        
                        The inclosed intelligence came to hand the last evening.
                        By the vigilance of our troops on the lines the practice of driving cattle to the enemy I believe has been
                            for some time almost entirely broken up—But by the enclosed letter from major Oliver of the 22. instant it seems the trade
                            is reviving in another channel. I have always instructed the officers on the lines to pay no regard to the permission of a
                            justice for driving cattle below the lines. What instructions or powers have been given to colonel Canfield to permit
                            inhabitants to drive cattle across the lines on the certificate of a justice of the peace, or whether any, I cannot tell—I
                            think the practice is pregnant with injurious consequences, and beg leave to submit it to your Excellency’s consideration.
                        On the 6. instant I took the liberty to lay before your Excellency paragraph of a letter of the 6. of
                            February to the contractors, to furnish such reserves of the works as I conceived to be necessary—I believe the reserves at
                            King’s ferry and Dobbs ferry have been completed—What quantity of provisions the contractors have in the magazine at
                            Westpoint I do not know, but the advanced works on that side of the river, and the north and middle redoubts are very
                            deficient in their reserves. I have thought it my duty to represent it to your Excellency. I have the honor to be With the
                            highest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Dear Genl
                                Ward House April 22d 1782
                            
                            Am almost ashamd to send you so old Paper but am unable to send one
                                later, though there might be something in this worth your perusel—Am inform’d by Capt.n Prichard that there is
                                almost a constant practice of Driving Cattle across the Lines at or near Stamford by
                                permission from a Justice which they, sometimes, give Eight doll. sometimes less, Colo. Canfield countersigning the permit.
                            The Cow Boys will drive horses down inspite of my  we may as
                                well catch a whirlwind almost as catch those villians. Am Sir—with the highest respect your most
                                Obedt Hume Servt
                            
                                R. Oliver Major
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear sir
                                Bedford April 25 1782
                            
                            I am informed by a person from Long Island that there has ben considerable of a Movement of the Troops
                                there from the east toward the west land of the Island—the Yaugers and Sum others near to Which Ston ferry—they have
                                ben Colecting a large Number of Horses and Waggons and appear to be greatly in Motion—Very few People of late of the
                                enemys best friends to government are Sufferd to pass within there Lines—More trust then has ben known for a great
                                While.I am dear sir your Most Obedt Servt
                            
                                Thos Prichard Capt.
                            
                        
                        
                    